Citation Nr: 1001305	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and bilateral 
tinnitus.  In August 2009, the Veteran testified before the 
Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran contends that his current bilateral hearing loss 
and bilateral tinnitus is related to acoustic trauma he 
sustained in service.  Specifically, he contends that his 
military occupational specialty as armored crewman placed him 
in close proximity to the loud noises of many different 
weapons, as well as "back blasts" which hit his tank.  He 
contends that his hearing loss has been gradual, and most 
likely began in the mid-1980's.  He contends that he did not 
experience tinnitus immediately after the loud blasts in 
service, but began to experience the tinnitus gradually, and 
it is now constantly present. 

Service medical records reflect that the Veteran's hearing 
was normal upon entrance examination, and was found to be 
15/15 on whisper voice testing.  On October 1962 separation 
examination, his hearing was only tested at 4000 Hertz, and 
was normal, bilaterally.

On March 2008 VA audiological examination, the Veteran 
reported post-service occupational noise exposure including 
working in two different factories, one a wood-working 
factory, and working as a truck driver for twenty-five years.  
Recreational noise exposure included hunting.  He did not use 
noise protection in his past jobs or while hunting.  After 
conducting physical examination of the Veteran and reviewing 
the claims file, the examiner stated that she could not 
provide an opinion regarding the etiology of the Veteran's 
current sensorineural hearing loss without resorting to mere 
speculation.  She stated that the Veteran's service medical 
records did not evidence hearing loss, but hearing testing 
was incomplete on separation examination.  She stated that it 
was possible that the Veteran had some hearing loss upon 
entering his service.  With regard  to his tinnitus, the 
examiner concluded that it was less likely than not that the 
Veteran's tinnitus was related to his service.  She explained 
that the Veteran had constant bilateral tinnitus for many 
years, but that he could not remember if he had experienced 
tinnitus during his military service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Because the VA examiner was unable to provide any opinion on 
the etiology of the Veteran's bilateral hearing loss without 
resort to mere speculation, this amounts to nonevidence, 
neither for nor against the Veteran's claim because service 
connection may not be based on speculation or remote 
possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  The opinion is 
therefore inadequate for rating purposes.

Additionally, although the examiner provided a negative 
opinion with respect to the Veteran's bilateral tinnitus, 
that opinion was not supported by a rationale, as no 
explanation was given as to why the Veteran's tinnitus was 
less likely as not related to service other than that the 
Veteran could not remember if he had tinnitus in service.  If 
the examiner does not provide a rationale for the opinion, 
that weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993). 

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus, it is necessary to have a medical 
opinion discussing the relationship between his disabilities 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claims.

Additionally, in December 2007, the Veteran stated that he 
spent one year in the Army National Guard, but was unable to 
find those records.  As these records might contain evidence 
regarding his hearing shortly after service, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine in 
which state he served in the Army National 
Guard and for what period of time.  Then, 
contact the National Personnel Records 
Center, the Adjutant General's office in 
the specified state, or any other 
appropriate service department offices, to 
obtain the Veteran's National Guard 
medical records.  The result of the 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran should be 
informed of any negative results.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his bilateral hearing loss and tinnitus.  
The examiner must review the claims file 
and the report should note that review.  
The examiner should provide the rationale 
for all opinions.  The examiner should 
specifically opine as to the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing 
loss and bilateral tinnitus are 
related to the Veteran's active 
service, including his exposure to 
explosions and loud guns while 
working as an armored crewman?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of hearing loss and 
tinnitus after service.  If the 
Veteran's current hearing problems 
are more likely attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.

b)  Is there clear and unmistakable 
evidence that the Veteran's 
bilateral hearing loss pre-existed 
his service.  If so, is it at least 
as likely as not (50 percent 
probability or greater) that any 
hearing loss was aggravated beyond 
it natural progression by his 
service.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


